Mr. Justice Farmer, dissenting: The judgments of the Appellate and superior courts are reversed upon two grounds: (I) Because it was not proved on the trial that the place where the injury occurred was within the city limits when the ordinance of 1858 was adopted, and in the absence of such proof no duty was shown to rest upon the Chicago City Railway Company to keep the portion of the street occupied by its railway in repair; and (2) because instruction 6 given on behalf of plaintiff below was erroneous. I do not agree that a reversal is justified on either ground. It is undisputed that the injury occurred on Archer avenue. The ordinance of 1858 authorized the construction and operation, by three individuals named, of a single or double-track street railway on'Archer road (avenue) to the then city limits, and required them to keep the portion of the street occupied by their railway in repair. The term of the grant was twenty-five years. The ordinance provided that if the persons named in it, their associates or successors, should become incorporated, the corporation should succeed to the rights and privileges granted by the ordinance. By an act of the legislature in 1859 the three persons named in the ordinance, and one other, were created a body politic and corporate for the term of twenty-five years, with authority to construct and operate street railways within the present or future limits of the city. The act provided that all rights and privileges granted by the ordinance of 1858 should pass to and vest in'the corporation. By an amendatory act of 1865 the duration of the life of the corporation was extended to a period of ninety-nine years, and it was authorized to construct and operate street railway tracks along such streets, within the present or future limits of the city, as the council had authorized or might from time to time authorize and upon such terms and conditions as the council might prescribe. It was stipulated on the trial, “for the purpose of obviating, proof and bringing witnesses,” that at* the time the injury occurred the railway company was, and had been “for many years” prior to the accident, operating a double-track street railway at the place where the injury occurred. S'o far as appears from this record it was operating under the franchises granted by the acts of 1859 and 1865. That at the time the ordinance of 1858 was passed the place of the accident was within the city limits was not directly proved, but I do not agree with the court that there was no proof from which any such_ inference should be drawn. It seems to me in all fairness that one of the principal objects, if not the principal object, for making the stipulation was to obviate that very proof.. The ordinance of 1858 was introduced to prove the duty of the company with reference to keeping the sfjrgsl p.cpupied by its tracks in repair. The place where the injury occurred was admitted to be in the city limits, and the admission that the company had for many years prior to that time been operating a street railway at that place, justifies, in my opinion, the inference that it was operating by virtue of the license granted and the terms imposed by the ordinance. It seems to me the criticism of the sixth instruction given for plaintiff is far-fetched and unsound. It is perhaps awkwardly worded but contains no erroneous statement of the law, nor are the propositions in it so stated as to confuse or mislead the jury. The instruction embraces two propositions of law; (i) That the jury must believe, from the evidence, that plaintiff was in the exercise of ordinary care for his safety; and (2) that as a matter of law he had a right to presume the street was in a reasonably safe condition for travel. It is the second proposition" which the court holds erroneous. I had not supposed the correctness of the proposition open to question. • In his work on Municipal Corporations (vol. 4, 5th. ed. sec. 1698,) Judge Dillon states the rule to be that streets and sidewalks are for the benefit of the public, and all have the right, in using them,' to asume that they are in an ordinarily good condition and to regulate their conduct on that assumption. That statement of the rule has been approved by this court in City of Spring Valley v. Gavin, 182 Ill. 232, City of East Dubuque v. Burhyte, 173 id. 553, City of Beardstown v. Smith, 150 id. 169, and City of Chicago v. Babcock, 143 id. 358. The opinion of the court says those cases are not applicable; that in two of them the injury occurred at night and in another it was caused by the breaking of a defective board in a sidewalk, and that none of them are in point here because in those cases the actions were brought against cities, which are primarily charged with the duty of using reasonable care to keep their streets in safe condition for travel. I confess my inability to comprehend the distinction made. True, it is primarily the duty of a city to exercise reasonable care to keep itsstreets safe for ordinary travel, but where it permits the use of its streets for street railway purposes and imposes the duty upon the railway company of keeping in repair and safe condition those parts of the streets occupied by the railway tracks, a traveler over the streets has as much right to assume that the railway company will perform its duty in this respect as that the city would perform its duty. It does not seem to me reasonable to say the presumption in such cases will obtain against the city but not against the railway company. Certainly the Illinois cases cannot be distinguished because in some of them the injury occurred in the night time. The same presumption obtains in the daytime as in the night time, but there may be a difference as to what conduct will constitute reasonable care in daytime or in night time. In Pettingill v. City of Yonkers, 116 N. Y. 558, (15 Am. St. Rep. 442,) it was held a person using a public street in the daytime or night time may rely upon the assumption that the city has performed its duty in keeping its streets in a safe condition. In a note to -Learner v. Philadelphia, 21 L. R. A. (N. S.) 614, will be found a large number of cases from various States in which the rule has been applied as laid down by Judge Dillon. The right to presume that' the street was in a reasonably safe condition for travel did not absolve plaintiff from the duty of exercising reasonable. care for his safety, and this is so stated in the instruction. It seems to me that upon this question the opinion unsettles, or at least casts doubt upon, a rule of law never heretofore questioned in this State. Upon the whole record no meritorious reason' appears to me which justifies a reversal of these judgments, and I think they should be affirmed.